COBB, Judge
(concurring in part and dissenting in part).
I agree with the majority’s unpublished memorandum except insofar as it affirms the trial judge’s judgment concerning the enhancement provision applied to Whitfield’s conviction. See Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d - (Ala.Crim.App.2001), with which I concurred as to this issue. As to those points *1285on which I disagree with Judge Shaw, see my special writing in Poole, — So.2d at —.